Title: To James Madison from William C. C. Claiborne, 29 October 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
New Orleans, October 29th. 1808.

I know not in what manner I could better conform to a request made of me, in a letter from Captain Abrahams, the Military Agent at this place, than to take the liberty of transmitting the Letter itself for your perusal.
Captain Abrahams seems to me, to have exercised in his Department a most prudent economy, and from the zeal and Integrity in office, which he has here manifested, I am persuaded, that if on his return to Georgia, the Government should again honor him with their Confidence, he will be found a very faithful officer.  I have the honor to be, Sir, with great respect, yo: hble servt.

William C. C. Claiborne

